DAUKSCH, Judge,
concurring specially.
I concur with the first point in the majority opinion: appellant was acting as a private citizen in pursuing his claim against the city; and his was not a defensive action. As to the second point, it is of no real moment that the city was not afforded a hearing on its section 57.105 motion — the trial judge ruled correctly and argument of counsel is adequately presented here. It is not necessary that an appellate court know what argument was made below or would have been made below, to determine if a ruling is correct. In fact, appellate courts often affirm a lower court ruling in spite of the argument or reason given below.